   Case 17-11815-amc                Doc 43    Filed 04/16/19 Entered 04/16/19 12:26:16           Desc Main
                                              Document     Page 1 of 3

Christopher M. McMonagle, Esq.
Stern & Eisenberg, PC
1581 Main Street, Suite 200
The Shops at Valley Square
Warrington, PA 18976
Telephone: (215) 572-8111
Facsimile: (215) 572-5025


                                  IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                              (PHILADELPHIA)

 IN RE:
           MARK J. QUINN                                     CHAPTER: 13

          DIANE P. GRAY-QUINN                                BANKRUPTCY CASE: 17-11815-JKF
                       DEBTORS
                                                             JUDGE: JEAN K. FITZSIMON
 WILMINGTON SAVINGS FUND SOCIETY, FSB,
 DOING BUSINESS AS CHRISTIANA TRUST, NOT IN
 ITS INDIVIDUAL CAPACITY, BUT SOLELY AS
 TRUSTEE FOR BCAT 2015-13ATT
                    MOVANT
 V.

 MARK J. QUINN
 DIANE P. GRAY-QUINN
                                 DEBTORS

                                   CONSENT ORDER/STIPULATION
                         SETTLING MOTION FOR RELIEF FROM AUTOMATIC STAY

    Upon the Motion of Wilmington Savings Fund Society, FSB, doing business as Christiana Trust, not in its
individual capacity, but solely as trustee for BCAT 2015-13ATT (hereafter “Movant”), through its Counsel, Stern
& Eisenberg PC, under 11 U.S.C. § 362(d) (and § 1301) for relief from the automatic stay as to Debtor's real
property located at 829 12th Avenue, Prospect Park, PA 19076 (hereinafter, the “Property”), and the parties
agreeing to the entry of the Order settling the Motion for Relief and for cause shown, it is hereby ORDERED AND
DECREED as follows:

    1. At the date of this Order, Diane P. Gray-Quinn and Mark J. Quinn (hereinafter, “Debtors”) acknowledges
       that Debtor is due for the following post-petition regular monthly payments from April 1, 2018 as follows:

           PAYMENTS:
           04/01/2018            04/01/2019   $1,460.79   @ 13 MONTHS                            $18,990.27
           COUNSEL FEES/COSTS FOR MOTION                                                         $ 1,031.00
           POST-PETITION SUSPENSE                                                                ($608.89)
           POST-PETITION ARREARS ("ARREARS")                                                     $19,412.38

    2. Debtor shall cure the Arrears as set forth above by paying them through Debtor’s Chapter 13 Bankruptcy
       Plan. Debtor shall file an Amended Plan within 30 days of this stipulation incorporating the post-petition
       delinquency in the amount of $19,412.38 to the pre-petition arrears of $60,092.75 making a total of
       $79,505.13 to be paid through the Amended Plan.

    3. Movant shall not file an Amended Proof of Claim #5 or a new Proof of Claim for the $19,412.38 in post-
       petition arrears.
Case 17-11815-amc          Doc 43     Filed 04/16/19 Entered 04/16/19 12:26:16                   Desc Main
                                      Document     Page 2 of 3

4. Debtor agrees to continue regular monthly mortgage payments (currently $1,460.79/month) beginning in
   May 1, 2019.

5. In the event the regular monthly payment changes for any reason, then the amount due pursuant to this
   Paragraph 2 shall be adjusted accordingly. Thereafter, Debtor agrees to continue making the regular
   monthly mortgage payment.

6. Payment(s) due in accordance with this Consent Order/Stipulation shall be due on or before the 1st of each
   month.

7. Debtors shall make the regular monthly payments required to the Trustee.

8. All payments due to Movant from Debtors are to be made directly to Movant at c/o Selene Finance, LP,
   9990 Richmond Avenue, Suite 400 South, Houston TX 77042, making sure that Movant's loan number
   appears on all payments.

9. In the event Debtors fail to make any of the payments set forth hereinabove (or payments for real estate
   taxes and/or hazard insurance when due) on or before their due dates, Movant and/or Counsel may give
   Debtors and Debtors’ counsel notice of the default.

10. If any such default is not cured within ten (10) days of said notice of the default, upon certification to the
    court of such default, and request for Order, with a copy to Debtors and Debtors’ counsel, Movant shall
    immediately have relief from the bankruptcy stay, per the form of the attached Order which is made part
    hereof as Exhibit "A".

11. Debtors shall pay Attorney Fees for each Notice of Default issued by Movant as a result of Debtors’ failure
    to make payments in accordance with this Order.

12. The failure by Movant , at any time, to file a Certification of Default upon default by Debtors shall not be
    construed, nor shall such failure act, as a waiver of any of Movant 's rights hereunder.

13. Upon issuance of the aforesaid Order, the parties hereto further agree that Movant (and any
    assignee/successor-in-interest) may proceed in state court to exercise all rights and remedies available to
    it as a mortgagee and Movant under state and federal law including, but not limited to, the initiation of
    and continuation of foreclosure and execution process through sheriff's sale concerning the Property and
    ejectment thereafter.

14. In the event Debtors convert to a bankruptcy under Chapter 7 of the Bankruptcy Code, Debtors shall pay
    all pre-petition arrears and post-petition arrears within ten (10) days from the date that the case is
    converted. If Debtor fails to make payment in accordance with this paragraph then Movant, through
    Counsel, may file a certification setting forth said failure and Movant shall be granted immediate relief
    from the automatic stay in the form of Order attached as Exhibit “A”.

15. It is further agreed that the 14-day stay provided by Rule 4001(a)(3) is hereby waived.

16. Facsimile signatures shall be as valid as original signatures and this Consent Order/Stipulation may be
    signed in counterparts.
Case 17-11815-amc       Doc 43    Filed 04/16/19 Entered 04/16/19 12:26:16   Desc Main
                                  Document     Page 3 of 3




   Polly A. Langdon, Esq.
   _____________________
   Polly A. Langdon, Esq.
   Staff Attorney for Trustee Scott Waterman
   Standing Chapter 13 Trustee - Reading
   Email: plangdon@fredreiglech13.com
   Date: April 15, 2019
